

WAIVER AGREEMENT


This Waiver Agreement (the “Agreement”) is made and entered into, effective as
of August 13, 2010 (the “Effective Date”), by and among American Defense
Systems, Inc., a Delaware corporation (the “Company”), and the stockholders of
the Company parties hereto (individually, a “Holder” and collectively, the
“Holders”).  Unless otherwise specified herein, capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Certificate of Designations (as defined below).


RECITALS


A.           The Company and the Holders are parties to the Securities Purchase
Agreement, dated as of March 7, 2008 (as may be amended, modified, restated or
supplemented from time to time, the “Securities Purchase Agreement”), pursuant
to which the Holders purchased from the Company shares of the Company’s Series A
Convertible Preferred Stock, par value $0.001 per share (the “Series A Preferred
Stock”), the terms of which are set forth in Exhibit A (Certificate of
Designations, Preferences and Rights of Series A Convertible Preferred Stock) to
the Company’s Third Amended and Restated Certificate of Incorporation, as
amended (the “Certificate of Designations”).


B.           Under the Certificate of Designations, if any share of the Series A
Preferred Stock remains outstanding on December 31, 2010 (the “Maturity Date”),
the Company is required to redeem all of the then outstanding shares of the
Series A Preferred Stock on such date (such provision of the Certificate of
Designations is herein referred to as the “Mandatory Redemption Provision”).


C.           Pursuant to a Waiver Agreement by and among the parties hereto,
dated April 8, 2010 (the “April Waiver Agreement”), the Holders agreed to extend
the Maturity Date to April 1, 2011.


D.           The Holders are willing to extend the Maturity Date to July 1,
2011, on the terms and conditions hereinafter provided.


TERMS OF AGREEMENTS


In consideration of the premises and further valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Extension of Maturity Date.  As of the Effective Date,
notwithstanding any provision of the Certificate of Designations, any of the
other Transaction Documents (as defined in the Securities Purchase Agreement,
the “Transaction Documents”) or the April Waiver Agreement to the contrary, the
parties hereto hereby agree to extend the Maturity Date from April 1, 2011 to
July 1, 2011 (the period from December 31, 2010 to July 1, 2011, inclusive, the
“Extension Period”).

 
 

--------------------------------------------------------------------------------

 


2.           Waiver.           As of the Effective Date, the Holders hereby
agree that, during the Extension Period: (i) the Holders hereby waive any right
to the redemption of the Series A Preferred Stock under the Mandatory Redemption
Provision until the last day of the Extension Period; (ii) the Company’s failure
to comply with the Mandatory Redemption Provision prior to the last day of the
Extension Period shall be deemed not to be a breach of such provision or the
terms and conditions of, or applicable to, the Series A Preferred Stock; (iii)
and the Holders shall and do hereby waive (A) all rights and remedies that would
otherwise be available to the Holders under the Certificate of Designations or
any of the other Transaction Documents as a result of the Company’s failure to
comply with the Mandatory Redemption Provision during the Extension Period to
the extent that such rights or remedies arise as a result of the existence or
continuation of the Company’s failure to comply with the Mandatory Redemption
Provision, including, without limitation, the remedies available to the Holders
pursuant to Section (4)(a)(ii) of the Certificate of Designations and (B) any
Equity Conditions Failure and any Triggering Event otherwise arising under the
Certificate of Designations as a result of any such failure to comply with the
Mandatory Redemption Provision prior to the last day of the Extension Period.


3.           Agreements of the Company.           The Company hereby (a) agrees
that except as expressly provided in Sections 1 and 2 hereof, nothing in this
Agreement shall constitute a waiver by the Holders of any Triggering Event or
Equity Condition Failure which may be continuing on the date hereof or may occur
after the date hereof and (b) affirms that the Company's obligation to comply
with the Mandatory Redemption Provision arises upon the last day of the
Extension Period, with respect to all then outstanding shares of the Series A
Preferred Stock.  Except as provided herein, each Holder reserves the right, in
its discretion, to exercise any or all rights or remedies under the Certificate
of Designation, the other Transaction Documents, applicable law and otherwise as
a result of any Triggering Event or Equity Condition Failure that may be
continuing on the date hereof or any Triggering Event that may occur after the
date hereof, and each Holder has not waived any of such rights or
remedies.  Except as expressly provided in this Agreement, no delay on the
Holder’s part in exercising such rights or remedies, should be construed as a
waiver of any such rights or remedies.  Upon the last day of the Extension
Period, the agreement of the Holders to waive any of its remedies and rights
pursuant to Section 2 hereof shall automatically and without further action
terminate and be of no force and effect, it being understood and agreed that the
effect of such termination will be to permit the Holders to seek to exercise any
and all of its rights and remedies at any time and from time to time thereafter,
including, without limitation, the right to require redemption of all or any
portion of Series A Preferred Stock and exercise any other rights and remedies
set forth in the Certificate of Designation, the other Transaction Documents,
applicable law or otherwise, in each case, without any notice, passage of time
or forbearance of any kind.

 
2

--------------------------------------------------------------------------------

 
 
4.           Miscellaneous.


(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Wilmington, Delaware, for the adjudication of any
dispute under or in connection with this Agreement or the other documents or
agreements contemplated hereby (including the Securities Purchase Agreement and
the documents and agreements executed in connection therewith, notwithstanding
any provision therein to the contrary) or with any transaction contemplated
hereby or thereby or discussed herein or therein, and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is brought in an inconvenient forum or that the venue of
such suit, action or proceeding is improper. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature and
a signature delivered electronically (including by delivery via electronic mail
of a signature page in “pdf” format) shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or electronic signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e)           Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between or among the Holders, the Company, their affiliates and Persons acting
on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Holder makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Required Holders, and any amendment to this Agreement made
in conformity with the provisions of this Section 4(e) shall be binding on all
Holders and holders of Securities (as such term is defined in the Securities
Purchase Agreement), as applicable.  No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding.

 
3

--------------------------------------------------------------------------------

 
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:


If to the Company:


American Defense Systems, Inc.
230 Duffy Avenue
Hicksville, NY 11801
Telephone:
(516) 390-5300
Facsimile:
(516) 390-5308
Attention:
Chief Financial Officer



With a copy (for informational purposes only) to:


Greenberg Traurig, LLP
1750 Tysons Boulevard
Suite 1200
McLean, Virginia 22102
Telephone:
(703) 749-1336
Facsimile:
(703) 749-1301
Attention:
Jeffrey R. Houle, Esq.



If to a Holder, to its address and facsimile number set forth on the Schedule of
Buyers attached to the Securities Purchase Agreement, with copies to such
Holder's representatives as set forth on such Schedule of Buyers,
 
with a copy (for informational purposes only) to:
 
Reicker, Pfau, Pyle & McRoy LLP
1421 State Street, Suite B
Santa Barbara, CA 93101
Telephone:
(805) 966-2440
Facsimile:
(805) 966-3320
Attention:
Michael E. Pfau, Esq.


 
4

--------------------------------------------------------------------------------

 


or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of shares of the Series A Preferred Stock.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Required Holders.  No Holder shall assign or
otherwise transfer any shares of Series A Preferred Stock without the written
agreement of the assignee or transferee of such stock to be bound by this
Agreement in all respects as a Holder hereunder.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby, including, without limitation, to vote all of
such Holder’s capital stock of the Company in favor of any amendments to the
Company’s certificate of incorporation and Certificate of Designations to change
the Maturity Date to July 1, 2011.
 
(j)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(k)           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder under this Agreement are several and not joint with
the obligations of any other Holder, and no Holder shall be responsible in any
way for the performance of the obligations of any other Holder under this
Agreement.  Nothing contained herein, and no action taken by any Holder pursuant
hereto, shall be deemed to constitute the Holders as, and the Company
acknowledges that the Holders do not so constitute, a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group, and
the Company will not assert any such claim with respect to such obligations or
the transactions contemplated by this Agreement and the Company acknowledges
that the Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby.  The Company acknowledges
and each Holder confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  Each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Holder to be joined
as an additional party in any proceeding for such purpose.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.
 
COMPANY:
 
AMERICAN DEFENSE SYSTEMS, INC.
 
By:
/s/ Gary Sidorsky
 
Name: Gary Sidorsky
 
Title: Chief Financial Officer



[Signature Page to Waiver Agreement]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.
 
HOLDERS:
 
WEST COAST OPPORTUNITY FUND, LLC
 
By:
West Cost Asset Management, Inc., its
 
Managing Member

       
By:
/s/ Atticus Lowe
   
Name:   Atticus Lowe
   
Title:   CIO of West Coast Asset
   
  Management, Inc.

 
[Signature Page to Waiver Agreement]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Waiver Agreement to be duly executed as of the date first
written above.
 
HOLDERS:
 
CENTAUR VALUE FUND, LP
 
By:
/s/ Zeke Ashton
 
Name: Zeke Ashton
 
Title:   Managing Partner



[Signature Page to Waiver Agreement]

 
8

--------------------------------------------------------------------------------

 